 LOS ANGELES COUNTY MUSEUM OF ARTMuseum Associates d/b/a Los Angeles CountyMuseum of Art and Moving Picture Projection-ists Local 150, I.A.T.S.E. Case 31-CA-10900September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on February 24, 1981, byMoving Picture Projectionists Local 150,I.A.T.S.E., herein called the Union, and dulyserved on Museum Associates d/b/a Los AngelesCounty Museum of Art, herein called Respondent,the General Counsel of the National Labor Rela-tions Board, by the Acting Regional Director forRegion 31, issued a complaint on March 11, 1981,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and the complaint and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 30,1981, following a Board election in Case 31-RC-4903, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about February 17, 1981,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On March 20, 1981,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On June 23, 1981, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 26, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to the General Counsel's'Official notice is taken of the record in the representation proceeding,Case 31-RC-4903, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co.. 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Interrype Co. v. Penello. 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended258 NLRB No. 47Motion for Summary Judgment and the Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent repeatsthe argument, first raised in the representation pro-ceeding, that the Board has no jurisdiction overRespondent. Respondent contends that it can nei-ther negotiate meaningfully nor implement effec-tively a collective-bargaining agreement because itis substantially controlled by a governmental subdi-vision. The General Counsel argues that all materi-al issues have been previously presented to, and de-cided by, the Board, and that there are no litigableissues of fact requiring a hearing. We agree withthe General Counsel.Our review of the record herein, including therecord in Case 31-RC-4903, discloses that theActing Regional Director for Region 31 issued aDecision and Direction of Election on December12, 1980; thereafter, Respondent filed a request forreview and stay of election pending review of theActing Regional Director's Decision and Directionof Election, and the Board, on January 14, 1981,denied the request for review and stay of electionpending review on the ground that it raised no sub-stantial issues warranting review. An election wasconducted on January 16, 1981. The tally of ballotsshowed three votes for, and none against, theUnion, with no challenged ballots. On January 30,1981, the Regional Director for Region 31 issued aCertification of Representative, certifying theUnion as the collective-bargaining representative ofthe unit found appropriate.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist herein2 See Pittsburgh Plate Glacss Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is now, and has been at all times ma-terial herein, a California corporation with anoffice and principal place of business in Los Ange-les, California, where it is engaged in the operationof an art museum and galleries for the display of anart collection and other exhibits. In the course andconduct of its business operations, Respondent an-nually purchases and receives goods or servicesvalued in excess of $50,000 directly from supplierslocated outside the State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDMoving Picture Projectionists Local 150,I.A.T.S.E., is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:Included: All audio-visual assistants employedby the employer.Excluded: All other employees, guards and su-pervisors as defined in the Act as amended.2. The certificationOn January 16, 1981, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 31 designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 30, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about February 6, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 17, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceFebruary 17, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-382 LOS ANGELES COUNTY MUSEUM OF ARTpropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Museum Associates d/b/a Los AngelesCounty Museum of Art is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Moving Picture Projectionists Local 150,I.A.T.S.E., is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees of Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:Included: All audio-visual assistants employedby the Employer;Excluded: All other employees, guards and su-pervisors as defined in the Act as amended.The following employees constitute a unitappropriate for the purposes of collective-bargaining within the meaning of Section9(b) of the Act.4. Since January 30, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about February 17, 1981,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Museum Associates d/b/a Los Angeles CountyMuseum of Art, Los Angeles, California, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Moving PictureProjectionists Local 150, I.A.T.S.E., as the exclu-sive bargaining representative of its employees inthe following appropriate unit:Included: All audio-visual assistants employedby the employer;Excluded: All other employees, guards and su-pervisors as defined in the Act as amended.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Los Angeles, California, facilitycopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 31, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Moving Picture Projectionists Local 150,I.A.T.S.E., as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:Included: All audio-visual assistants employedby the employer;Excluded: All other employees, guards and su-pervisors as defined in the Act as amended.MUSEUM ASSOCIATES D/B/A LosANGELES COUNTY MUSEUM OF ART384